DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 11/18/22.
Claims 1-42 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/11/21 and 6/9/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 11/18/22 with respect to claims 1-42 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15 and 22-25, 28, 34 and 36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Pub. No. 20200145661 A1), in view of Kim (U.S. Pub. No. 20190230354 A1).

Regarding to claim 11, 13, 15 and 22-23:

11. Jeon teach a method, comprising: determining, using a convolutional neural network, (Jeon Fig. 4, Fig. 5) a vector of split possibilities based on a block of image data and a plurality of pixels adjacent to the block, (Jeon Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]. Jeon [0116] The DCT corresponds to a process of projecting a signal component of an image by using Cosine Eigen Vector as a basis vector, and thus, according to an embodiment, the second compressed signal 516 may concentrate distribution of signals, compared to the first compressed signal 514. Jeon [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target) 
wherein the convolutional neural network comprises a convolutional layer and a fully connected layer, (Jeon Fig. 4B [0090] Referring to FIG. 4B, the encoder 110 may use a sample value of each frame, histogram, motion information, or the like, as an input value of a plurality of convolution layers so as to determine a subjective quality in a frame unit. In each of a plurality of hidden layers L1, L2, L3 and L4, a convolution calculation may be performed on a sample value included in each frame. At least one feature map generated when a convolution calculation is performed on a last hidden layer (e.g., the hidden layer L4) is applied to a fully-connected layer, such that a subjective quality may be determined)
wherein an output of the convolutional layer (Jeon Fig.  4-5 [0196] According to an embodiment, the deep convolutional neural network and the autoencoder may be implemented as a software module. When the deep convolutional neural network and the autoencoder are implemented as a software module (for example, a program module including instructions), the deep convolutional neural network and the autoencoder may be stored in a computer-readable recording medium.) comprises a vector associated with a level of splitting, (Jeon Fig. 22 Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]. [0198] Also, the deep convolutional neural network and the autoencoder may be provided as downloadable software. A computer program product may include a product (for example, a downloadable application) as a software program electronically distributed through a manufacturer or an electronic market. For electronic distribution, at least a part of the software program may be stored in a storage medium or may be temporarily generated. In this case, the storage medium may be a server of the manufacturer or electronic market, or a storage medium of a relay server. [0200] FIG. 10 illustrates a process, performed by the image decoding apparatus 150, of determining at least one coding unit by splitting a current coding unit, according to an embodiment. [0201] According to an embodiment, the image decoding apparatus 150 may determine a shape of a coding unit by using block shape information, and may determine a splitting method of the coding unit by using split shape information. That is, a coding unit splitting method indicated by the split shape information may be determined based on a block shape indicated by the block shape information used by the image decoding apparatus 150. Jeon [0116] The DCT corresponds to a process of projecting a signal component of an image by using Cosine Eigen Vector as a basis vector, and thus, according to an embodiment, the second compressed signal 516 may concentrate distribution of signals, compared to the first compressed signal 514. Jeon [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target. [0250])
is an input of the fully connected layer, (Jeon [0083] FIG. 4A illustrates a deep convolutional neural network that is usable by the image encoding apparatus 100 to determine a subjective quality of an image, according to an embodiment.
[0084] According to an embodiment, the encoder 110 may determine a subjective quality of each of a plurality of frames included in an input original image. To determine the subjective quality of each frame, the deep convolutional neural network including a plurality of layers may be used. Referring to FIG. 4A, a convolution calculation with respect to a sample value included in each frame may be performed in each of a plurality of hidden layers L1, L2, L3 and L4. At least one feature map that is generated when the convolution calculation is performed in a last layer (e.g., L4) is applied to a fully connected layer and then is categorized, such that the subjective quality may be determined) 
and wherein an output of the fully connected layer, based on a dimension reduction, (Jeon [0111] the encoding network 512 of the autoencoder 504 may be understood as a compression network that generates a compressed signal by reducing a dimension (i.e., by extracting a meaningful feature) of an input signal 510. On the other hand, the decoding network 518 of the autoencoder 504 may be understood as a reconstruction network that generates an output signal 520 similar to the input signal 510 by restoring the compressed signal compressed by the encoding network 512. As described above, the autoencoder 504 may be designed to include a convolutional neural network (CNN) and thus may output a restored signal similar to an original signal. Various architectures of the CNN will be described below with reference to FIGS. 5C to 5H) comprises the vector of split possibilities; (Jeon Fig. 22 Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]. [0198] Also, the deep convolutional neural network and the autoencoder may be provided as downloadable software. A computer program product may include a product (for example, a downloadable application) as a software program electronically distributed through a manufacturer or an electronic market. For electronic distribution, at least a part of the software program may be stored in a storage medium or may be temporarily generated. In this case, the storage medium may be a server of the manufacturer or electronic market, or a storage medium of a relay server. [0200] FIG. 10 illustrates a process, performed by the image decoding apparatus 150, of determining at least one coding unit by splitting a current coding unit, according to an embodiment. [0201] According to an embodiment, the image decoding apparatus 150 may determine a shape of a coding unit by using block shape information, and may determine a splitting method of the coding unit by using split shape information. That is, a coding unit splitting method indicated by the split shape information may be determined based on a block shape indicated by the block shape information used by the image decoding apparatus 150. Jeon [0116] The DCT corresponds to a process of projecting a signal component of an image by using Cosine Eigen Vector as a basis vector, and thus, according to an embodiment, the second compressed signal 516 may concentrate distribution of signals, compared to the first compressed signal 514. Jeon [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target. [0250])
partitioning the block of image data into a plurality of smaller blocks based on the vector of split possibilities; and (Jeon Fig. 22 Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]. Jeon [0116] The DCT corresponds to a process of projecting a signal component of an image by using Cosine Eigen Vector as a basis vector, and thus, according to an embodiment, the second compressed signal 516 may concentrate distribution of signals, compared to the first compressed signal 514. Jeon [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target)
predicting the plurality of smaller blocks. (Jeon Fig. 22 Fig. 17 [0171] FIG. 6B is a block diagram of a decoder 620 that decodes an image by using an autoencoder 624, according to an embodiment. [0172] According to an embodiment, the decoder 620 may include an entropy decoder 622 entropy decoding a residual signal 621 obtained by the bitstream obtainer 170 of the image decoding apparatus 150, the autoencoder 624 capable of decompressing amplitude of the obtained residual signal, a prediction performer 626 capable of performing prediction based on a block included in an image to be reconstructed, and a filtering unit 628 performing in-loop filtering on a restored signal when the restored signal is determined based on the residual signal decompressed by the autoencoder 624 and a prediction signal determined by the prediction performer 626)

Jeon do not explicitly teach wherein the plurality of pixels comprises a causal pixel, wherein the output of the convolutional layer is concatenated with quantization information associated with the block of image data, wherein the output of the convolution layer, concatenated with the quantization information.

However Kim teach wherein the plurality of pixels comprises a causal pixel, (Kim Fig. 2 [0089] the adder may generate a residual block e based on the pixel block f and a prediction block {tilde over (f)} [causal pixel are pixel based on prediction]. For example, the residual block e may be a block corresponding to a difference between the pixel block f and the prediction block {tilde over (f)}. The prediction block {tilde over (f)} may be a block that is generated by the estimator 170 by applying an intra prediction or an inter prediction on the pixel block f. The transformer and quantizer 120 may perform transformation and quantization on the residual block e. The transformer and quantizer 120 may enhance an encoding efficiency by performing transformation and quantization on the residual block e, instead of using the pixel block f)
wherein the output of the convolutional layer is concatenated with quantization information associated with the block of image data, (Kim Fig. 2A + is concatenation of CNN 150a and quantization 140. See Fig. 15. [0175] That is, the CNN-based in-loop filter 230a may include an input layer, a hidden layer, and an output layer. Each of the input layer, the hidden layer, and the output layer may include a plurality of nodes. Quantization and inverse-quantization are using same and opposite algorithm in encoder and decoders. [0157] Configurations and operations of the transformer and quantizer 120, the entropy encoder 130, the inverse-quantizer and inverse-transformer 140, the DPB 160, the estimator 170, and the plurality of adders of FIG. 6 may be substantially identical to those of the transformer and quantizer 120, the entropy encoder 130, the inverse-quantizer and inverse-transformer 140, the DPB 160, the estimator 170, and the plurality of adders of FIG. 2A. In the following, the CNN-based in-loop filter 150e will be described. [0158] The CNN-based in-loop filter 150e may generate reconstruction information by performing in-loop filtering on prediction information. The CNN-based in-loop filter 150e may receive an inversely quantized and inversely transformed reconstructed residual block ê from the inverse-quantizer and inverse-transformer 140. The CNN-based in-loop filter 150e may generate reconstruction information by performing filtering on the reconstructed residual block ê)
wherein the output of the convolution layer, concatenated with the quantization information, (Kim Fig. 2A + is concatenation of CNN 150a and quantization 140. See Fig. 15. [0175] That is, the CNN-based in-loop filter 230a may include an input layer, a hidden layer, and an output layer. Each of the input layer, the hidden layer, and the output layer may include a plurality of nodes. Quantization and inverse-quantization are using same and opposite algorithm in encoder and decoders. [0157] Configurations and operations of the transformer and quantizer 120, the entropy encoder 130, the inverse-quantizer and inverse-transformer 140, the DPB 160, the estimator 170, and the plurality of adders of FIG. 6 may be substantially identical to those of the transformer and quantizer 120, the entropy encoder 130, the inverse-quantizer and inverse-transformer 140, the DPB 160, the estimator 170, and the plurality of adders of FIG. 2A. In the following, the CNN-based in-loop filter 150e will be described. [0158] The CNN-based in-loop filter 150e may generate reconstruction information by performing in-loop filtering on prediction information. The CNN-based in-loop filter 150e may receive an inversely quantized and inversely transformed reconstructed residual block ê from the inverse-quantizer and inverse-transformer 140. The CNN-based in-loop filter 150e may generate reconstruction information by performing filtering on the reconstructed residual block ê) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeon, further incorporating Kim in video/camera technology. One would be motivated to do so, to incorporate the output of the convolutional layer is concatenated with quantization information associated with the block of image data, wherein the output of the convolution layer, concatenated with the quantization information. This functionality will improve efficiency.

Regarding to claim 24 and 25:

24. Jeon teach the method of claim 11, wherein the quantization information comprises a quantization parameter of the block of image data. (Jeon [0094] according to an embodiment, the encoder 110 may determine a subjective quality of each of frames included in the original image and thus may determine a degree of compression at which the subjective quality is to be changed, and may determine a quantization parameter, a bit rate, or the like with respect to the determined degree of compression. That is, the encoder 110 may determine a quantization parameter, a bit rate, a rate-distortion cost, a bit depth, a size of a data unit, or the like so as to compress an image to a preset subjective quality. The image may be encoded by using the aforementioned various types of information determined by the encoder 110, as compression information that is information related to a degree of compression.)

Regarding to claim 28 and 34:

28. Jeon teach the method of claim 11, wherein information relating to a spatial neighboring block of the block of image data is (Jeon Fig. 4-5 [0139] the autoencoder 604 may compress the residual signal corresponding to the difference between the original signal 602 and the prediction signal that is obtained by performing inter-prediction or intra-prediction [spatial neighboring blocks as per video coding standard] using a reference picture stored in a decoded picture buffer (DPB) of the prediction performer 610. Fig. 13 [0234] the image decoding apparatus 150 may determine one or more coding units by splitting the current coding unit, and may determine an order of decoding the one or more coding units, based on a preset block (e.g., the current coding unit)) concatenated to other inputs and further input to said convolutional neural network. (Jeon [0127] FIG. 5C-5H the plurality of parallel layers that performed convolution may be finally concatenated and may be output as a calculation result of a current layer. According to the CNN 540, layers are not required to be always stacked in a successive manner)

Regarding to claim 29 and 35:

Cancelled.

Regarding to claim 36:

36. Jeon teach the apparatus of claim 22, wherein the determination of the vector of split possibilities (Jeon Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]) using the convolutional neural network  (Jeon Fig. 22 Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]. [0198] Also, the deep convolutional neural network and the autoencoder may be provided as downloadable software. A computer program product may include a product (for example, a downloadable application) as a software program electronically distributed through a manufacturer or an electronic market. For electronic distribution, at least a part of the software program may be stored in a storage medium or may be temporarily generated. In this case, the storage medium may be a server of the manufacturer or electronic market, or a storage medium of a relay server. [0200] FIG. 10 illustrates a process, performed by the image decoding apparatus 150, of determining at least one coding unit by splitting a current coding unit, according to an embodiment. [0201] According to an embodiment, the image decoding apparatus 150 may determine a shape of a coding unit by using block shape information, and may determine a splitting method of the coding unit by using split shape information. That is, a coding unit splitting method indicated by the split shape information may be determined based on a block shape indicated by the block shape information used by the image decoding apparatus 150. [0250]) is based on location information (Jeon [0216] FIG. 13 illustrates a method, performed by the image decoding apparatus 150, of determining a preset coding unit from among an odd number of coding units, according to an embodiment. Referring to FIG. 13, at least one of block shape information and split shape information of a current coding unit 1300 may be obtained from a sample of a preset location from among a plurality of samples included in the current coding unit 1300 (e.g., a sample 1340 of a center location). [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target) of a partition boundary associated with a neighboring block, (Jeon [0232] According to an embodiment, the location of the sample from which the preset information may be obtained may be determined based on the shape of the current coding unit 1300. According to an embodiment, the block shape information may indicate whether the current coding unit has a square or non-square shape, and the location of the sample from which the preset information may be obtained may be determined based on the shape. For example, the image decoding apparatus 150 may determine a sample located on a boundary for dividing at least one of a width and height of the current coding unit in half, as the sample from which the preset information may be obtained, by using at least one of information about the width of the current coding unit and information about the height of the current coding unit. As another example, when the block shape information of the current coding unit indicates a non-square shape, the image decoding apparatus 150 may determine one of samples adjacent to a boundary for dividing a long side of the current coding unit in half, as the sample from which the preset information may be obtained.) and at least one vector representing the location information of the (Jeon [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target) partition boundary associated with the neighboring block (Jeon [0232] According to an embodiment, the location of the sample from which the preset information may be obtained may be determined based on the shape of the current coding unit 1300. According to an embodiment, the block shape information may indicate whether the current coding unit has a square or non-square shape, and the location of the sample from which the preset information may be obtained may be determined based on the shape. For example, the image decoding apparatus 150 may determine a sample located on a boundary for dividing at least one of a width and height of the current coding unit in half, as the sample from which the preset information may be obtained, by using at least one of information about the width of the current coding unit and information about the height of the current coding unit. As another example, when the block shape information of the current coding unit indicates a non-square shape, the image decoding apparatus 150 may determine one of samples adjacent to a boundary for dividing a long side of the current coding unit in half, as the sample from which the preset information may be obtained.) is reduced in dimension (Jeon [0111] the encoding network 512 of the autoencoder 504 may be understood as a compression network that generates a compressed signal by reducing a dimension (i.e., by extracting a meaningful feature) of an input signal 510. On the other hand, the decoding network 518 of the autoencoder 504 may be understood as a reconstruction network that generates an output signal 520 similar to the input signal 510 by restoring the compressed signal compressed by the encoding network 512. As described above, the autoencoder 504 may be designed to include a convolutional neural network (CNN) and thus may output a restored signal similar to an original signal. Various architectures of the CNN will be described below with reference to FIGS. 5C to 5H) for use in the convolutional neural network, (Jeon Fig. 22 Fig. 17 third row shows splitting is based on neighbor. As an example 1712a and 1712b split possibility is allowed when the right neighbor is not split and similarly 1714a and 1714b split is allowed when the left neighbor is not split [0205] the image decoding apparatus 150 may determine whether not to split the non-square current coding unit or whether to split the non-square current coding unit by using a preset splitting method, based on split shape information [vector of split possibilities]. [0198] Also, the deep convolutional neural network and the autoencoder may be provided as downloadable software. A computer program product may include a product (for example, a downloadable application) as a software program electronically distributed through a manufacturer or an electronic market. For electronic distribution, at least a part of the software program may be stored in a storage medium or may be temporarily generated. In this case, the storage medium may be a server of the manufacturer or electronic market, or a storage medium of a relay server. [0200] FIG. 10 illustrates a process, performed by the image decoding apparatus 150, of determining at least one coding unit by splitting a current coding unit, according to an embodiment. [0201] According to an embodiment, the image decoding apparatus 150 may determine a shape of a coding unit by using block shape information, and may determine a splitting method of the coding unit by using split shape information. That is, a coding unit splitting method indicated by the split shape information may be determined based on a block shape indicated by the block shape information used by the image decoding apparatus 150. [0250]) and wherein the neighboring block is located above or to the left of the block of image data. (Jeon Fig. 12-13 [0139] the autoencoder 604 may compress the residual signal corresponding to the difference between the original signal 602 and the prediction signal that is obtained by performing inter-prediction or intra-prediction [spatial neighboring blocks as per video coding standard] using a reference picture stored in a decoded picture buffer (DPB) of the prediction performer 610. Fig. 13 shows blocks in all direction. [0234] the image decoding apparatus 150 may determine one or more coding units by splitting the current coding unit, and may determine an order of decoding the one or more coding units, based on a preset block (e.g., the current coding unit))

Regarding to claim 37:

37. Jeon teach the apparatus of claim 36, wherein the location information of the partition boundary associated with the neighboring block is contained in a vector. (Jeon [0116] The DCT corresponds to a process of projecting a signal component of an image by using Cosine Eigen Vector as a basis vector, and thus, according to an embodiment, the second compressed signal 516 may concentrate distribution of signals, compared to the first compressed signal 514. Jeon [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target)

Regarding to claim 38:

38. Jeon teach the apparatus of claim 22, wherein the at least one processor is further configured to: generate a residual based on the predicted one or more smaller blocks; and (Jeon Fig. 5A 508 includes Fig. 22, Fig. 6 and Fig. 22 [0172] the decoder 620 may include an entropy decoder 622 entropy decoding a residual signal 621 obtained by the bitstream obtainer 170 of the image decoding apparatus 150, the autoencoder 624 capable of decompressing amplitude of the obtained residual signal, a prediction performer 626 capable of performing prediction based on a block included in an image to be reconstructed, and a filtering unit 628 performing in-loop filtering on a restored signal when the restored signal is determined based on the residual signal decompressed by the autoencoder 624 and a prediction signal determined by the prediction performer 626)
include the residual in a bitstream. (Jeon [0048] The decoding of the image may include obtaining the residual signal of the image by using the compression information including a quantization parameter of the image compressed according to the at least one degree of compression; and generating a bitstream including the compressed residual signal)

Regarding to claim 39 and 41:

39. Jeon teach the apparatus of claim 22, wherein the vector of split possibilities is a single-component vector. (Jeon [0116] The DCT corresponds to a process of projecting a signal component of an image by using Cosine Eigen Vector as a basis vector, and thus, according to an embodiment, the second compressed signal 516 may concentrate distribution of signals, compared to the first compressed signal 514. Jeon [0059] Hereinafter, a “signal” or “sample” refers to data that is allocated to a sampling location of an image and is a processing target)

Regarding to claim 40 and 42:

40. Jeon teach the apparatus of claim 22, Jeon do not explicitly teach wherein the block of image data has a size of 64x64 pixels.

However Kim teach wherein the block of image data has a size of 64x64 pixels. (Kim [0088] The divider (not shown) may determine the size (M×N) of the block based on a characteristic or a resolution of the input image 110 or the input slice 110. The divider (not shown) may determine the size (M×N) of the block as an involution of 2. The divider (not shown) may determine the size (M×N) of the block based on a square shape or a rectangular shape. For example, when the divider (not shown) determines the size (M×N) of the block based on the square shape, the size (M×N) of the block may be 256×256, 128×128, 64×64, 32×32, 16×16, 8×8, or 4×4.)

Claims 26-27 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (U.S. Pub. No. 20200145661 A1), in view of Kim (U.S. Pub. No. 20190230354 A1), further in view of Chen (U.S. Pub. No. 20190166380 A1).

Regarding to claim 26 and 32:

26. Jeon teach the method of claim 11, Jeon do not explicitly teach the causal pixel is adjacent to said the block of image data, and wherein the causal pixel and the block of image data are from a same image.

However Chen teach the causal pixel is adjacent to said the block of image data, and wherein the causal pixel and the block of image data are from a same image. (Chen Fig. 3 [0032] based on the observation that residuals generated with MCP still have spatial correlation or texture structure, spatial-domain residual prediction techniques exploit such remaining signal correlation by performing intra prediction [same image] with reference samples taken from the residual signal of causal neighboring samples. As depicted in FIG. 3, this residual signal of those reference samples is derived by subtracting the prediction signal of the immediate inverse-L-shape neighborhood (referred to as template) from the reconstruction signal of the template. [0045] FIG. 5 is a block diagram of an exemplary proposed video encoder. Similar to the conventional video encoder shown in FIG. 1, the spatial prediction module and the motion estimation and compensation module are invoked first to produce intra and inter prediction [adjacent to said block of image data] signals, respectively. The former is synthesized by extrapolating reconstructed pixels sitting immediately at the closest causal neighborhood, and one extrapolation method that is the best for representing the current block is indicated; the latter is formed by matching the current block to a reference block in reference picture(s) using the optimized motion vector(s) (MVs))

The motivation for combining Jeon and Kim as set forth in claim 11 is equally applicable to claim 26. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jeon, further incorporating Kim and Chen in video/camera technology. One would be motivated to do so, to incorporate the causal pixel is adjacent to said the block of image data, and wherein the causal pixel and the block of image data are from a same image. This functionality will improve quality.

Regarding to claim 27 and 33:

27. Jeon teach the method of claim 11, Jeon do not explicitly teach the causal pixel is adjacent to said the block of image data, and wherein the causal pixel and the block of image data are from a reconstructed image.

However Chen teach the causal pixel is adjacent to said the block of image data, and wherein the causal pixel and the block of image data are from a reconstructed image. (Chen Fig. 3 [0032] based on the observation that residuals generated with MCP still have spatial correlation or texture structure, spatial-domain residual prediction techniques exploit such remaining signal correlation by performing intra prediction with reference samples taken from the residual signal of causal neighboring samples. As depicted in FIG. 3, this residual signal of those reference samples is derived by subtracting the prediction signal of the immediate inverse-L-shape neighborhood (referred to as template) from the reconstruction signal of the template. [0045] FIG. 5 is a block diagram of an exemplary proposed video encoder. Similar to the conventional video encoder shown in FIG. 1, the spatial prediction module and the motion estimation and compensation module are invoked first to produce intra and inter prediction [adjacent to said block of image data] signals, respectively. The former is synthesized by extrapolating reconstructed pixels sitting immediately at the closest causal neighborhood, and one extrapolation method that is the best for representing the current block is indicated; the latter is formed by matching the current block to a reference block in reference picture(s) using the optimized motion vector(s) (MVs))


Additional Related Prior Arts:
 
1. IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 25, NO. 11, NOVEMBER 2016 CU Partition Mode Decision for HEVC Hardwired Intra Encoder Using Convolution Neural Network Zhenyu Liu, Member, IEEE, Xianyu Yu, Yuan Gao, Shaolin Chen, Xiangyang Ji, Member, IEEE, and Dongsheng Wang, Member, IEEE

2. IEEE JOURNAL OF SELECTED TOPICS IN SIGNAL PROCESSING, VOL. 5, NO. 7, NOVEMBER 2011, Models for Static and Dynamic Texture Synthesis in Image and Video Compression, Johannes Ballé, Student Member, IEEE, Aleksandar Stojanovic, Student Member, IEEE, and Jens-Rainer Ohm, Member, IEEE
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482